Harris, J.
An examination of this case will clearly evince that the chief purpose of the bill filed, was to procure a new trial, so as to enable a witness who had been sworn on the trial of the ejectment suit,- in the Superior Court, to correct his testimony as to the time of the commencemeút of the oeaupaney of the defendant, who relied on a statutory title.
Bills like this ought to be regarded with little favor. In principle, we think it is within Mitchell vs. Printup, 25 Ga. Rep., 182.
Judgment affirmed.